ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
Oil Housing Management Services, Inc.          ) ASBCA No. 62815
                                               )
Under Contract No. W9124C-20-P-0179            )

APPEARANCE FOR THE APPELLANT:                     Michael S. Wernick, Esq.
                                                   Harrison, NJ

APPEARANCES FOR THE GOVERNMENT:                   Scott N. Flesch, Esq.
                                                   Army Chief Trial Attorney
                                                  Robert B. Neill, Esq.
                                                  MAJ Mark T. Robinson, JA
                                                   Trial Attorneys

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: July 8, 2021




                                               JAMES R. SWEET
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62815, Appeal of Oil Housing
Management Services, Inc., rendered in conformance with the Board’s Charter.

      Dated: July 8, 2021


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals